Citation Nr: 1637310	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  14-14 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for diabetes mellitus type II, claimed as due to Agent Orange exposure and/or gallstones. 


REPRESENTATION

Appellant represented by:	Todd S. Hammond, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active military duty from December 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Missouri.

The Veteran filed a Notice of Disagreement (NOD) in February 2014. A Statement of the Case (SOC) was issued in April 2014, and the Veteran filed his VA Form 9 in April 2014.  A supplemental SOC (SSOC) was in March 2016.  

The Veteran testified before the undersigned Veterans Law Judge at a video conference hearing in September 2015. A transcript of the hearing has been associated with the Veteran's claims file.  

In a December 2015 decision, the Board remanded the Veteran's diabetes mellitus claim pending adjudication of his claim of entitlement to service connection for gallstones.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a 'significant impact' on a veteran's claim for the second issue). 


FINDING OF FACT

The Veteran's diabetes mellitus type II did not have its onset in service, is not related to herbicide exposure, and is not otherwise related to a disease or injury of service origin.



CONCLUSION OF LAW

The criteria for entitlement to service connection for diabetes mellitus type II have not been met. 38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.308, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veteran's Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  A letter sent to the Veteran in April 2013 provided compliant notice.   

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible.  The evidence of record includes VA treatment records, private treatment records, a VA examination report, and evidence submitted by the Veteran, including his lay statements.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran was afforded a VA examination in November 2013.  The Board finds the examination adequate because, as will be shown below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and describes the claimed disabilities in sufficient detail to allow the Board to make a fully informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes). 

A December 2012 Board decision remanded the case and instructed the RO to provide the Veteran notice if the evidence need to support a claim of secondary service connection and for adjudication of the Veteran's pending claim of entitlement to service connection for gallstones.  The Board notes that although an additional notice regarding secondary service connection was not issued, the April 2013 VCAA letter explained the evidence required to establish service connection on a secondary basis.  Notably, in May 2013, the Veteran submitted a signed acknowledgment that he received the April 2013 VCAA notice letter.  The RO also adjudicated the Veteran's claim of entitlement to service connection for gallstones and issued a rating decision in December 2015.  The Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

The Veteran testified during a Board hearing in September 2015, at which time the undersigned explained the issues on appeal, asked questions focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required.  These actions satisfied the Veterans Law Judge's duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010). Neither the Veteran nor his representative has contended, and the evidence does not otherwise show that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing. 

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

General Legal Principles

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  32 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303.  In order to establish service connection for a disability, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Moreover, pursuant to 38 C.F.R. § 3.309, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and certain chronic diseases, such as diabetes mellitus, become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may also be granted for specific diseases associated with exposure to herbicide agents.  38 C.F.R. § 3.309(e).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, despite any lack of evidence of such disease during service provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers; and soft-tissue sarcoma. 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6).  For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. 
§ 3.307(a)(6)(i).

Finally, service connection may also be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury. Establishing service connection on a secondary basis requires: (1) competent evidence of a current disability (for which secondary service connection is sought); (2) evidence of a service connected disability; and (3) competent evidence that the current disability was either caused or aggravated by the service connected disability. 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that " '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

Where there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis 

The Veteran seeks service connection for diabetes mellitus II, which he initially claimed as due to his Agent Orange exposure in service.  The evidence shows that the Veteran has a current diagnosis of diabetes mellitus type II.  See November 2013 VA Examination Report.  In addition the Veteran's personnel records indicate that he served in Vietnam.  As a result, exposure to Agent Orange is presumed.  The issue that remains disputed is whether the Veteran's diabetes mellitus is related to Agent Orange exposure in service, or a service-connected disability.

The preponderance of the evidence is against the claim that diabetes mellitus is related to Agent Orange exposure.

The Veteran's service treatment records reveal no pertinent complaints or treatment for diabetes mellitus.

A February 2013 entry, in the Veteran's private treatment records, states "[T]he Veteran developed acute pancreatitis secondary to gallstones in November of 2012.  He finally underwent laparoscopic cholecystectomy in December 2012 and was discharged from the hospital . . . He did very well; however, on a follow-up visit he complained of postprandial fullness, and a CT scan of his abdomen was done and revealed a large pancreatic pseudocyst.  [The Veteran] does not have any previous history of diabetes, developing hyperglycemia after his acute episode of pancreatitis."  The medical service provider further reported that the Veteran had secondary diabetes after acute pancreatitis and that the Veteran may not require insulin therapy when his pancreatitis evolves. 

Similarly, a November 2013 VA examination report further comments that the Veteran did not have diabetes mellitus until he developed gallstones that caused acute necrotizing pancreatitis, along with acute renal failure requiring dialysis for one month in November 2012, and developed hyperglycemia.  The examiner opined that the mechanism responsible for the Veteran's diabetes is understood and is not related to Agent Orange exposure.  

The Board finds the medical evaluations adequate and highly probative to the question at hand.  The medical service providers possessed the necessary education, training, and expertise to provide the requested opinions. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the physicians provided adequate rationales for their opinions.  The VA examiner also reviewed the Veteran's claims folder, which contained his service treatment records and post-service medical evidence.  

The evidence supporting a link between the Veteran's diabetes mellitus and service is the Veteran's statements.  While the Veteran is competent to report symptoms capable of lay observation, he not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Likewise, mere conclusory or generalized lay statements that a service event caused a current disability are insufficient. Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Thus, the Veteran is not competent to opine as to the etiology of his diabetes mellitus.

In addition, the Veteran has not asserted and the evidence does not show that his diabetes mellitus manifested to a compensable degree within a year of separation from service.  See 38 C.F.R. § 3.309(a).  In fact, the medical evidence discloses that the Veteran did not have any history of diabetes until his pancreatitis in 2012, approximately 40 years after separation from service.  See Private Treatment Records. 

As the evidence preponderates against a finding that the Veteran's diabetes mellitus is related to Agent Orange exposure in service, or that such a condition was manifest to a compensable degree within one year of service, service connection on a presumptive basis is not warranted.

During the September 2015 hearing, the Veteran asserted that his gallstones, which were the medical cause of the onset of his diabetes, were due to his Agent Orange exposure and therefore he was entitled to service connection for diabetes as secondary to gallstones.  In a December 2015 rating decision, the RO denied service connection for gallstones.  The Veteran did not appeal that decision.  Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Because service connection is not established for gall stones, any further consideration of secondary service connection based on gallstones is not warranted.


ORDER

Entitlement to service connection for diabetes mellitus type II, claimed as due to Agent Orange exposure and/or gallstones, is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


